DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Response to Amendment
	In the reply of 12/2/2020, Applicant requested the consideration of the previously filed amendment filed on 11/2/2020. Applicant amended claim 1 and cancelled claims 10-11.
This application is in condition for allowance except for the presence of claims 16-22 directed to Inventions II-III non-elected without traverse on December 17, 2018.  Accordingly, claims 16-22 have been cancelled.
In order to be eligible for rejoinder, a claim to a non-elected invention must depend or otherwise require all the limitations of an allowable claim.  A withdrawn claim 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Abstract (currently amended) A self-compensating chucking device may be provided. The chucking device may form a portion of a latching door handle of a door of an infusion pump. The door and a housing of the infusion pump may form a clam-shell clamp that secures infusion tubing to pumping mechanisms of the infusion pump. The latching door handle may include a latching door mechanism that includes a tapered pin. The tapered pin may extend through an outer portion of a door housing, an opening in a handle of the door, and into an opening in an inner portion of the door housing. The opening in the handle of the door may have a tapered inner surface that corresponds to the taper of the tapered pin to form the chucking device. The pin may include a groove configured to accept an E-clip that retains the tapered pin within the door housing.

tapered opening angle 531 with an approximately 2 degree taper moving inward in a direction from outer portion 522 toward inner portion 520 of housing 504, when door assembly 30 is assembled. A taper interface (e.g., a 2.0 degree taper interface) may be formed from the inclined contact surface having a tapered portion angle 301 made between the tapered pivot latch pin 300 and the interior surface of opening 530 of hook portion 500 having a tapered opening angle 531. Side torque applied to the door handle 37 b during closing generates a chucking force along this inclined tapered surface temporarily binding the pivot latch pin and hook together. Simultaneous downward rotation during this "chucking" enables the door handle to properly engage the pump housing thus enabling door closure.

Specification paragraph [0043] (currently amended) As shown, a wear protection washer such as washer 512 and the coil of a torsion spring such as spring 514 may be disposed in recess 540 when door assembly 30 is assembled. In the example of FIG. 5, washer 512 includes a retention tab 513 that keys the washer into a gap between recess 540 (e.g., a latch handle spring pocket) and spring 514. However, this is merely illustrative. In some embodiments, washer 512 may be implemented as a flat washer. According to an embodiment, torsion spring 514 extends around the tapered opening in recess 540, washer 512 is disposed on the tapered pin, and E-clip retainer 506 disposed in the e-clip groove 602 between torsion spring 514 and the wear protection washer 512. 

Claim 16 (Cancelled)
Claim 17 (Cancelled)
Claim 18 (Cancelled)
Claim 19 (Cancelled)
Claim 20 (Cancelled)
Claim 21 (Cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the infusion pump as claimed, specifically including a tapered pin that extends through an opening in the outer portion, the tapered opening in the recess of the handle, and an opening in the inner portion, wherein the tapered opening in the recess is co-aligned with and disposed between the opening in the outer portion and the opening in the inner portion, the tapered inner surface mates with a tapered portion of the tapered pin, the tapered portion having a tapered portion angle of approximately 2 degrees, the tapered opening having a tapered opening angle of approximately 2 degrees, and the tapered portion angle and the tapered opening angle are configured to generate a chucking force along the tapered inner surface to permit the tapered pin and the handle to rotate together.
Ueda et al. (US Patent Application Publication No. 2014/0100526) discloses an infusion pump (Figs. 1-16), comprising: a housing (Fig. 1, housing 1); at least one pumping mechanism (Figs. 2, 5, and 7: pump 2/21); and a pivoting door (Figs. 1-5, door 12) configured to close and latch to secure infusion tubing (Fig. 5, T) to the at least one pumping mechanism (Figs. 3 and 7; par. [0101]), wherein the pivoting door comprises: a handle (Figs. 1-7, 131) having a recess and an opening in the recess (Fig. 4, recess in handle 131 is interpreted as one end of the open portion through which pin 131a passes, the opening being interpreted as the opposite end); a door housing (Fig. 4, 
Ueda does not disclose a tapered pin that extends through an opening in the outer portion, the tapered opening in the recess of the handle, and an opening in the inner portion, wherein the tapered opening in the recess is co-aligned with and disposed between the opening in the outer portion and the opening in the inner portion, the tapered inner surface mates with a tapered portion of the tapered pin, the tapered portion having a tapered portion angle of approximately 2 degrees, the tapered opening having a tapered opening angle of approximately 2 degrees, and the tapered portion angle and the tapered opening angle are configured to generate a chucking force along the tapered inner surface to permit the tapered pin and the handle to rotate together.
It further would not have been obvious to modify the pin 131a of Ueda to be tapered with a tapered portion angle corresponding with a tapered opening angle of the tapered opening such that the angles are configured to generate a chucking force along the tapered inner surface to permit the tapered pin and the handle to rotate together.  This is because the handle 131 of Ueda is specifically disclosed as rotating around the pin 131a.  The rotation of the handle functions to open and close/latch the pump door.  A modification to the Ueda pin/handle such that the handle rotates with the pin rather around the pin would render the handle immobile which effectively destroys its intended purpose.
Thus, independent claim 1 is allowed.  Dependent claims 3-9 and 12-15 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783